DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited references are of record; no PTO 892 is attached.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Andrew Wegman on 02/14/2022.
The application claim 19 is replaced with the following: 

19. 	A device according to claim 17, wherein the network polymer or the compound according to claim 1is provided in a hole transporting layer or an electron transporting layer provided directly adjacent an electron transporting layer or a hole transporting layer respectively. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the device of claim 17; the method of claim 21.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Brown (US 2013/0324716) teaches a material represented by PLX-1 (page 5):


    PNG
    media_image1.png
    139
    389
    media_image1.png
    Greyscale

AA is an amine based group containing a crosslinkable group such as vinyl (paragraph 60). AA while being a crosslinkable group lacks the S1 and S2 group as required by the above independent claims





The prior art as exemplified by Cheong (US 2010/0059712) teaches a material represented by C3 (page 3):


    PNG
    media_image2.png
    124
    829
    media_image2.png
    Greyscale

C3 shows A is represented by E1; X = H. S1 and S2 = ester groups is out of scope.
Neither Brown nor Cheong teach, suggest or offer guidance that would render it obvious to modify the above materials to arrive at the limitations of the above independent claims.

Claims 1-25 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786